Title: To James Madison from Thomas Strode, 16 November 1808
From: Strode, Thomas
To: Madison, James



Dear Sir,
Culpr. 16th. Novr. 1808.

I am hon’d with Your favr. of the 8th. Int. and beg You to accept of my thanks for Your friendly attention to my letters.  My Father is now at Fredbg.  On his Return You will have his acknowlegments for the favour to him and you will have the Orisons of another distress’d family who I Shall from my station at Norfolk be enabled to Succour.  To them particularly it was all important.
I had possibly been misinform’d as to the number of Men to be Station’d at Norfolk & the rank of the officer who would command.
When I wrote You from Fredbg I was on my way to Richmd. when by some strange accident we thought the federal Court in Cession.  With exertion I got back to Spota. Election where I had a freehold, not being able to reach my own County.  I was happy to have it in my power to get back in time that my vote might be placed in opn. to a malignant report of a Mr. of .
I hope it is by this time certain that we shall be gratified in seeing You at the head of our fellow Citizens.  For Your self & Your Lady accept the ardent & affectionate good wishes of Dear Sir yr. Mo: Ob

Tho. Strode

